Citation Nr: 1722159	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and C. L. 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to June 1984.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014, the Veteran's appeal was remanded to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In August 2014, the Veteran testified at a video conference hearing before a VLJ who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file. 

The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In December 2016, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  The Veteran did not respond to the letter, and as such, the Board presumes that the Veteran does not want an additional hearing.

The Veteran's appeal was again remanded by the Board in April 2015 for further development.  The matter is now back before the Board

The Board notes that an August 2015 rating decision granted service connection for hearing loss and tinnitus during the pendency of the appeal.  As this is a full grant of the benefit sought, these claims are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral hands

The Veteran is seeking service connection for left and right hand disabilities, which he contends are a result of active service.  Specifically, the Veteran contends his hand problems were caused by repetitive use fixing weapons as a part of his military occupational specialty (MOS) as an Armor Officer, possible frostbite that went unreported, and/or a generator falling on his hand while he was unloading it from a truck.  See August 2014 Board Hearing Transcript.

The Veteran's May 1984 Report of Medical Examination clinically evaluated the Veteran's upper extremities as normal upon separation; however, his corresponding May 1984 Report of Medical History noted fractures of the first and second digits of the left hand, and first digit of the right hand.

On VA examination dated in October 2011, the Veteran reported bilateral symptoms of pain, stiffness, and swelling in the hands and especially the fingers.  He indicated that he experienced flare-ups, which occurred as often as three times a day and lasted for two hours.  The Veteran also reported that he had been suffering from arthritis in both hands and was recently prescribed Diclofenac by a VA medical center.  The examiner diagnosed the Veteran with arthritis of the right hand.  The examiner explained that although x-ray results of the hands were normal, physical examination showed tenderness of the digits and reduced range of motion of the phalangeal joints, which were suggestive of arthritis.  

VA treatment records reveal that the Veteran was being treated for arthritis pain in his hands and knees and was being prescribed Diclofenac.  See December 2011 VA Treatment Record.  Regarding his hands and knees, the Veteran reported "mess[ing] them up in service."  Id.

Pursuant to the Board's April 2015 remand, the Veteran was afforded another VA examination for his hands in July 2015.  The examiner noted the Veteran's complaints that his hands would freeze up and felt like they would lock up when he gripped objects.  He noted that the Veteran had an open reduction and internal fixation from a left third metacarpal fracture sustained from playing football in junior high school.  The examiner also noted that the Veteran denied flare-ups and any hand or finger fracture other than the left third metacarpal.  The examiner opined that the Veteran's claimed hand disabilities were less likely than not incurred in or caused by an in-service injury, event, or disease because there was no diagnosis other than status post fracture of the third left metacarpal, which occurred before service.

In light of the conflicting medical evidence and diagnoses in service treatment records, the October 2011 and July 2015 VA examinations, and VA treatment records, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the Veteran's currently diagnosed hand disabilities.  Further, consideration must be given to the Report of Medical History documenting two hand fractures, the Veteran's reports of continuous injury to his hands during service due to his MOS, his report of possible frostbite, and the incident of a generator falling on his hand.  

Bilateral Knees, Bilateral Ankles, and Low Back

The Veteran is seeking service connection for left and right knee disabilities, left and right ankle disabilities, and a low back disability, which he contends are a result of active service.  
In his August 2014 Board hearing, the Veteran testified that wearing combat boots during physical training and while running over rough terrain caused his knees to often twist.  He reported that, as a part of his duties, he was always bending and picking things up in awkward positions, which added to these injuries.  He testified that his ankles were also injured as a result of these activities.  The Veteran described injuring his back when falling off a vehicle and exacerbating the injury when unloading generators from a truck.  

The Veteran testified that he never sought treatment while in service because of the prideful culture of service and that he instead self-medicated.  Further, he never sought medical treatment after service because he did not have health insurance and could not afford to see a doctor. 

In July 2015, the Veteran was afforded a VA examination for his knees, ankles, and low back.  The examiner noted the Veteran's report of gradual onset of bilateral knee pain when running, beginning in 1982.  He diagnosed the Veteran with patellofemoral pain syndrome of both the left and right knee and opined that this disability was less likely than not incurred in or caused by an in-service injury, event, or illness because there was no documentation of a knee disability while in service.

Regarding the Veteran's left and right ankle, the examiner noted the Veteran's report of gradual onset of ankle pain while wearing combat boots beginning in 1983.  The examiner diagnosed the Veteran with right ankle soft tissue mass and opined that this disability was less likely than not incurred in or caused by an in-service injury, event, or illness because there was no documentation of an ankle disability while in service.

Regarding the Veteran's low back, the examiner noted the Veteran's report of onset of back pain in 1984 with a worsening of pain as he aged.  The examiner diagnosed the Veteran with chronic lumbar strain and opined that this disability was less likely than not incurred in or caused by an in-service injury, event, or illness because there was no documentation of a back disability while in service.

The Board finds that a remand is necessary to afford the Veteran a new VA examination for his bilateral knee, bilateral ankle, and low back disabilities.  The VA examiner failed to provide an adequate rationale for the expressed opinions regarding service connection for the left and right knee, the left and right ankle, and the low back.  The rationale for the examiner's opinions appear to rely solely on the lack of documentation in the Veteran's service treatment records and the examiner failed to address the Veteran's statements regarding his in-service history.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

Further, the Board notes, as mentioned above, that a December 2011 VA treatment record indicates that the Veteran was being treated for arthritis of the knees, as well as the hands.  As the July 2015 VA examination for the Veteran's knees failed to address this diagnosis, remand is necessary for further clarification.

Finally, the Board notes that in a June 2013 VA treatment record, the Veteran reported treatment at the Oklahoma City VA medical center.  At his August 2014 Board hearing, the Veteran testified that he visited both the Tulsa and Oklahoma City VA Medical Centers (VAMCs).  As the Oklahoma City VA medical center records are not a part of the electronic claims file, remand is necessary in order to obtain these records and associate them with the electronic claims file.

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed bilateral hands, bilateral knees, bilateral ankles, and low back disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed to the extent possible, and after any records have been associated with the evidentiary record, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left and right hand, left and right knee, left and right ankle, and low back disabilities.  The examiner should review the electronic claims file and the review must be noted in the examination report.  The examiner is asked to respond to the following questions.

a)  Does the Veteran have a disability(ies) related to the left hand, right hand, left knee, right knee, left ankle, right ankle, or low back?

If no diagnosis is found during the appeal period, the examiner should reconcile his or her opinion with any previous diagnosis and/or the evidence of record detailing the Veteran's complaints.

b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any currently diagnosed disability(ies) is/are related to an in-service disease, event, or injury?

i.  In forming the requested opinion for the Veteran's claimed left and right hand disabilities, the examiner should include consideration of the Veteran's reports of repetitive use of his hands, possible frostbite, dropping a generator on his hand, and his diagnosis of and treatment for arthritis.

ii.  In forming the requested opinion for the Veteran's left and right knee and left and right ankle disabilities, the examiner should include consideration of the Veteran's reports of knee and ankle injury during physical training and his diagnosis of and treatment for arthritis in his knees.

iii.  In forming the requested opinion for the Veteran's low back disability, the examiner should include consideration of the Veteran's reports of injuring his back from falling off a vehicle and then exacerbating the injury by lifting generators out of a truck.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




